Citation Nr: 1634616	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-18 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972, with additional service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), on brokerage for the RO in St. Petersburg, Florida, which retains jurisdiction of the claim.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his July 2016 Board videoconference hearing that he had previously received treatment for PTSD at the Vet Center in Pensacola Florida.  However, a November 2010 letter is the only record from the Vet Center, in the Veteran's claims file.  Therefore, the claim must be remanded in order to obtain the outstanding treatment records form the Pensacola Vet Center.   

The Veteran's most recent VA examination was in December 2010.  The Veteran testified in his July 2016 Board videoconference hearing that his condition had worsened.  The Veteran's spouse testified that the Veteran had increased anger.  The Veteran testified that he was prone to anger and did not enjoy going out in crowds or being in social situations.  The Veteran also expressed he had experienced suicidal thoughts, which had not been noted on his most recent December 2010 VA examination.  Accordingly, the Board finds that an updated VA examination to assess the current severity of his PTSD is warranted.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any outstanding treatment records from the Pensacola Vet Center, including records from that facility dated in 2010 and 2011.  

2.  After completion of the above, arrange for the Veteran to be examined to determine the current severity of his PTSD.  The record, to include this remand, must be made available to and reviewed by the examiner.  The examiner should specifically discuss the Veteran's reported impairments and discuss the functional limitation by his PTSD.  

3.  Thereafter, review the record and readjudicate the Veteran's claim for an increased rating for his PTSD.  If it remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




